Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-15, 17-20, and 23-24 are allowable.
Regarding independent claims 1 and 11, the applicant's arguments filed 06/07/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 11 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 11 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 11), it discloses a method for determining access permission for a beamforming computing device communicating with a beamforming transceiver, the method comprising: obtaining, over a vehicular wireless communication network at a vehicular inter-zone sensor that monitors and provides wireless access of beamforming computing devices in different wireless communication access zones of a vehicle, location information from the beamforming computing device; determining, by the vehicular inter-zone sensor, the location for the beamforming computing device based on the location information as the beamforming computing device nears a vehicular boundary between a first wireless communication access zone and a wireless communication second access zone of a vehicle; providing, by the vehicular inter-zone sensor, the location to a central control system; obtaining, by the vehicular inter-zone sensor, a command by the central control system that instructs the vehicular inter-zone sensor to communicate access instructions to a beamforming transceiver in the second wireless communication access zone; and providing the access instructions to the beamforming transceiver, wherein the access instructions are related to a rule that determines whether the beamforming computing device is permitted to operate in the second wireless communication access zone based on user permissions established during registration to communicate in a particular access communication zone within the vehicle.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining permission for such communications under certain restrictions or manners that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 11, hence, these claimed features of claim 11 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465